Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 is pending in this application.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 4-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11,15-16 and 20  of U.S. Patent application No. 16/8631,691.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent application 16/8631,691 which includes extra features in the claim limitation and that the documents is obvious it would incorporate emails.
With respect to claim 1, 691’ discloses  a computer-implemented method of providing data protection for cloud-native electronic mail (e-mail) applications, comprising: compressing e-mail messages using a data compression method; storing the compressed e-mail messages in a container of a plurality of containers along with selected metadata; creating an Email Record for each e-mail message; creating a Container Record for each created container; and creating a Backup Record for each container in a backup operation comprising one of a full backup or an incremental backup (claim 1).

With respect to claim 2, 691’ discloses grouping the e-mail messages together into a Container Data object of the container; and storing the Container Data object in an object stored denoted as a bucket located within a cloud computing account of a public cloud network (Claim 2).
With respect to claim 4, 691’ discloses wherein the Email Record holds metadata and location information about each e-mail message for partial restore and delete operations, and wherein there is one Email Record for each e-mail message (claim 4).
With respect to claim 5, 691’ discloses wherein the Container Record holds metadata and location information about each container and is shared by all backup 
With respect to claim 6, 691’ discloses wherein the Backup Record comprises a pointer to a record that holds the container location, a delete bitmask (dmask), and a timestamp of a respective backup operation, and wherein there is one backup record for each point-in-time (PIT) backup (claim 6).
With respect to claim 7, 691’ discloses wherein the cloud storage comprises storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of the data objects, and wherein the storing step comprises storing the e-mail messages to the cloud storage media consisting of a plurality of data tiers based on storage cost (claim 7).
With respect to claim 8, 691’ discloses wherein a full backup is performed by: performing a full query against a graph API (application programming interface) of the cloud-native electronic e-mail application to retrieve a list of all e-mail messages; creating a number of required containers for all the e-mail messages based on the number of e-mail messages per container; creating system metadata records for each container; and storing the system metadata records in a lightweight, portable database (claim 8).
With respect to claim 9, 691’ discloses wherein an incremental backup is performed by: requesting changes from a prior full or incremental backup point in time, 
With respect to claim 10, 691’ discloses performing a full point-in-time recovery operation by: finding all containers from the Backup Record using an appropriate timestamp; and restoring, from each container, every e-mail message where the dmask value is set to binary 0 (claim 10).
With respect to claim 11, 691’ discloses performing a recovery of an individual e-mail message by finding a container that holds the individual e-mail message using an e-mail ID and a timestamp by: retrieving a set of Email Records that have the e-mail ID; querying a Backup Record table for the timestamp to find container IDs of interest from a set of container IDs retrieved from Email Records; and inspecting dmask bits of each container related to the e-mail ID to find a binary value 0 dmask value indicating location of the individual e-mail message (claim 11).
With respect to claim 12, 691’ discloses using the Container Record to move e-mail messages to lower cost storage of the data tiers by: updating a last access timestamp for a container when the container is created or referenced in a new backup operation; placing new or most recently created containers in higher cost storage; and moving containers from higher cost storage to the lower cost storage in accordance with one or more data movement policies (claim 12).
With respect to claim 13, 691’ discloses wherein the data tiers comprise hot, warm, and cold tiers of storage from highest cost to lowest cost storage, and wherein the data movement policies comprise an age of an e-mail message in days (claim 13).
With respect to claim 14, 691’ discloses wherein the dmask of the Backup record is used to perform a garbage collection operation through a simple query operation (claim 14).
With respect to claim 15, 691’ discloses A computer-implemented method of providing data protection for cloud-native electronic mail (e-mail) applications, comprising: grouping e-mail messages together into a Container Data object of a container, wherein the container is configured to be a write once object, and holds up to 1024 e-mail messages; storing the Container Data object in a bucket located within a cloud computing account of a public cloud; defining an Email Record to hold metadata and location information about each e-mail message to be used for partial restore and delete operations; defining a Container Record to hold metadata and location 
With respect to claim 16, 691’ discloses wherein the Container Data object is a data structure comprising a data fields including a number of e-mails in a data stream (Nids) field, an IdData field indicating an absolute byte offset and length of each e-mail in the data stream, and a data field comprising a compressed stream of data from a graph API (application program interface) of the cloud-native e-mail application (Claim 16).
With respect to claim 20, 691’ discloses a system providing data protection for cloud-native electronic mail (e-mail) applications, comprising: a Container Data object grouping e-mail messages together, wherein the container is configured to be a write once object, and holds up to 1024 e-mail messages; a bucket storing the Container Data object within a cloud computing account of a public cloud; an Email Record data structure to hold metadata and location information about each e-mail message to be used for partial restore and delete operations; a Container Record data structure to hold metadata and location information about each container; and a Backup Record data object consisting of a reference to a container, a bitmask and timestamp of a respective backup operation, wherein the backup operation is one of a full backup and an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahlad (U.S Pub # 20100332456, hereinafter Prahlad).
With respect to claim 1, Prahlad discloses a computer-implemented method of providing data protection for cloud-native electronic mail (e-mail) applications, comprising: 
compressing e-mail messages using a data compression method ([0138, 0152] compression algorithm to compress data objects);

creating an Email Record. for each e-mail message; creating a Container Record for each created container ([0126] small data object such as an email.  [0176] table for storing records that include keys, a file ID column); and
creating a Backup Record for each container in a backup operation comprising one of a full backup or an incremental backup ([0177] records for secondary copies/backup copies in a container).
With respect to claim 2, Prahlad discloses grouping the e-mail messages ([0126] small data object such as an email) together into a Container Data object of the container ([0152] container for files); and storing the Container Data object in an object stored denoted as a bucket located within a cloud computing account of a public cloud network ([0020] containerized application at storage bucket of public cloud).
With respect to claim 4 Prahlad discloses wherein the Email Record holds metadata and location information about each e-mail message for partial restore and delete operations, and wherein there is one Email Record for each e-mail message ([0126] small data object such as an email.  [0176] metadata and location data. [0093] for delete and restore operations).
With respect to claim 5 Prahlad discloses wherein the Container Record holds metadata and location information about each container and is shared by all backup operations, and wherein there is one Container Record per container ([0204] container index files tracks the location and metadata within a container).
With respect to claim 7, Prahlad discloses wherein the cloud storage comprises storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of the data objects ([0440] long-term data retention in cloud-based storage), and wherein the storing step comprises storing the documents to the cloud storage media consisting of a plurality of data tiers based on storage cost ([0424] storage tiering based on cost).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of Hegde (US 2021/0297487, hereinafter Hedge) and in view of Amazon Elastic Container Service API (https://docs.aws.amazon.com/AmazonECS/latest/APIReference/ecs-api.pd, Published 11/13/2014, Hereinafter Amazon).
With respect to claim 3, Prahlad does not clearly disclose wherein the container is configured to be a write once object.  
In the same field of endeavor, Hedge discloses wherein the container is configured to be a write once object ([0082], write once container).  Prahlad and Hedge are analogous art because they disclose storage containers.
It would have been obvious to one of ordinary skill in the art before the date the current invention was effectively filed to have combined the teachings of Prahlad with disclose wherein the container is configured to be a write once object as disclosed in Hedge in order to limited the amount of times something can be written to a container.  One of ordinary skill would have been motivated to incorporate the teachings with one another to establish a more secure system by allowing write-once protocol.  
However, Prahlad and Hedge do not clearly disclose wherein the container holds up to 1024 e-mail messages.  

It would have been obvious to one of ordinary skill in the art before the date the current invention was effectively filed to have combined the teachings of Prahlad and Hedge with wherein the container holds up to 1024 e-mail messages as disclosed in Amazon in order to have a resource limit default in a container.  One of ordinary skill would have been motivated to incorporate the teachings with one another to establish a more versatile system by conforming to system defaults in containers.  
With respect to claim 15, Prahlad discloses a computer-implemented method of providing data protection for cloud-native electronic mail (e-mail) applications, comprising: 
grouping the e-mail messages ([0126] small data object such as an email) together into a Container Data object of the container ([0152] container for files); and 
storing the Container Data object in a bucket located within a cloud computing account of a public cloud ([0020] containerized application at storage bucket of public cloud).
defining an Email Record to hold metadata and location information about each e-mail message to be used for partial restore and delete operations ([0126] small data object such as an email.  [0176] metadata and location data. [0093] for delete and restore operations); 

defining a Backup Record consisting of a reference to a container, a bitmask and timestamp of a respective backup operation, wherein the backup operation is one of a full backup and an incremental backup ([0177] records for secondary copies/backup copies in a container).
However, Prahlad does not clearly disclose wherein the container is configured to be a write once object.  
In the same field of endeavor, Hedge discloses wherein the container is configured to be a write once object ([0082], write once container).  Prahlad and Hedge are analogous art because they disclose storage containers.
It would have been obvious to one of ordinary skill in the art before the date the current invention was effectively filed to have combined the teachings of Prahlad with disclose wherein the container is configured to be a write once object as disclosed in Hedge in order to limited the amount of times something can be written to a container.  One of ordinary skill would have been motivated to incorporate the teachings with one another to establish a more secure system by allowing write-once protocol.  
However, Prahlad and Hedge do not clearly disclose wherein the container holds up to 1024 e-mail messages.  
In the same field of endeavor, Amazon discloses wherein the container holds up to 1024 e-mail messages (pg 301, container default file soft limit is 1024).  Prahlad, Hedge, and Amazon are analogous art because they disclose storage containers.


With respect to claim 16, Prahalad discloses wherein the Container Data object is a data structure comprising a data fields including a number of e-mails in a data stream (Nids) field ([0066], specified number of data streams), an IdData field indicating an absolute byte offset and length of each e-mail in the data stream ([0162], offsets within the file), and a data field comprising a compressed stream of data {0272], encrypt/compress content) from a graph API (application program interface) of the cloud-native e-mail application ([0262], [0264], object model and API of collaborative of email documents).
With respect to claim 17, Prahalad discloses wherein the Email Record is a data object comprising an e-mail ID field (Eid) ([0289] identified blocks of emails), a bucket ID field (Bid) indicating a bucket where a container of interest exists ([0272] bucket), an container ID field (Cid) and an index into a container where an e-mail of interest is stored ([0214]- [[0215], identifier of the container file).
With respect to claim 18, Prahalad discloses wherein the Container Record is a data object comprising the Bid, the Cid, a tier field indicating a relative cost of storage media storing the containers ([0100], tiers of storage), and a last access timestamp indicating a point in time of a most recent write or read of a container ([0181[ timestamp to entry).
With respect to claim 20, it is of similar claims as claim 15 and rejected for the same reasons above.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of Chalakov (US 2019/0370365, hereinafter Chalakov).
With respect to claim 6, Prahlad discloses wherein the Backup Record comprises a pointer to a record that holds the container location ([0192] pointer).
However, Prahlad does not clearly disclose a delete bitmask (dmask), and a timestamp of a respective backup operation, and wherein there is one backup record for each point-in-time (PIT) backup.
In the same field of endeavor, Chalakov delete bitmask (dmask), and a timestamp of a respective backup operation, and wherein there is one backup record for each point-in-time (PIT) backup ([0125] timestamp for storage of the objects. [0140] delete flag set to yes). Prahlad and Chalakov are analogous art because they disclose storage.

With respect to claim 14, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Prahlad for the same reasons identified in the rejection of claim 6.  In addition, Chalakov discloses wherein the dmask of the Backup record is used to perform a garbage collection operation through a simple query operation ([0140] delete flag set to yes and garbage collection may be implemented to remove old rows).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of and in further view of Chan (US 2013/0262856, hereinafter Chan).
With respect to claim 8, Prahlad further discloses:
creating a number of required containers for all the documents based on the number of documents per container ([0233] creating number of container files based on block size); 
creating system metadata records for each container ([0272] metadata on a data container basis).

performing a full query against a graph API (application programming interface) of the native application to retrieve a list of all documents ([0050] Graph API to access all public information about an object);
storing the system metadata records in a lightweight, portable database ([0039] mysql).  Prahlad and Chan are analogous art because they disclose storing on a network.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have incorporate the teachings of Prahlad with  performing a full query against a graph API (application programming interface) of the native application to retrieve a list of all documents; storing the system metadata records in a lightweight, portable database as disclosed by Chan to query data using a graph API.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a modification in order to aggregate information and events from application into a common database and supplement with additional information.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of and in further view of Fiske (US 20130290598, hereinafter Fiske).
With respect to claim 12, Prahlad further discloses:

Prahlad does not disclose however Fiske discloses:
updating a last access timestamp for a container when the container is created or referenced in a new backup operation ([0074] update the access timestamp of the data segment); 
moving containers from higher cost storage to the lower cost storage in accordance with one or more data movement policies ([0031] migrate based on access frequency).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Prahlad by the system of Fiske to set a storage policy that retains data in different storage tiers.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to manga data segments in a tiered storage system based on costs.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of Chan in view of Fiske and in further view of Gopalapura (US 2017/0235758, hereinafter Gopalapura).
With respect to claim 13, Prahlad, Chan, and Fiske does not disclose however Gopalpapura discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Prahlad, Chan and Fiske by the system of Gopalpapura to tier storage systems based on access frequency.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more versatile system by managing multiple tiers of storage that is accessible through a network to cloud storage.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of Chalakov and in view of Sethumadhavan (US 2020/0310837, hereinafter Sethumadhavan).
With respect to claim 9, Prahlad discloses reading, for a deleted e-mail message ([0126], data is an email), the Document Record to find an index and container associated with the deleted e-mail message ([0181] prune archive file and creates an entry in the deleted archive file table for the pruned archive file);
locating a Backup Record that contains a container ID for the deleted document ([0182] the deleted archive file table has a primary record id column that contains an identifier of the archive file).

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have incorporate the teachings of Prahlad with the system of Chalakov to track whether a backup has been deleted or not.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a cloud storage model for which digital data is stored in logical pools of storage hosted by a cloud storage provider.
Phralad and Chalakov does not disclose however Sethumadhavan discloses:
requesting changes from a prior full or incremental backup point in time, wherein each incremental backup comprises a series of e-mail messages that are added, deleted or modified since a prior point in time ([0066] incremental backup); 
making a copy of a Backup Record from the prior point in time ([0066] creating an incremental backup snapshot); 
changing a timestamp of the Backup Record to reflect a current incremental backup time ([0079] update the index with incremental set of metadata that includes the metadata); 
processing changed e-mail as a synthetic e-mail delete followed by an document add ([0110] identify data blocks that have changed either deleted or added).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have incorporate the teachings of Prahlad, and Chalakov with the system of Sethumadhavan to incrementally update metadata as incremental backup operations are performed.	One of ordinary skill in the art would 

With respect to claim 10, Prahlad discloses every document where the dmask value is set to binary 0 ([0182] In the case of an archive file that has not yet been deleted, the timestamp deleted column would be empty or null in the archive file's entry).
Prahlad does not disclose however Sethumadhavan discloses finding all containers from the Backup Record using an appropriate timestamp ([0027] searchable index including the timestamps); and restoring, from each container ([0111] restoring the cluster).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have incorporate the teachings of Prahlad, and Chalakov by the system of Sethumadhavan to incrementally update metadata as incremental backup operations are performed.	One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to provide an update policy that may indicate an incremental set of metadata is to be provided to the cloud service system.
With respect to claim 11, Prahlad discloses retrieving a set of Email Records that have the e-mail ID ([0126], data object is email. [0251] Using the data structure 
inspecting dmask bits of each container related to the e-mail ID to find a binary value 0 dmask value indicating location of the individual document ([0252] location of the archive file. [0182] where an empty value in the deleted timestamp indicates it has not yet been deleted).
Prahlad does not disclose however Chalakov discloses querying a Backup Record table for the timestamp to find container IDs of interest from a set of container IDs retrieved from Email Records ([0164] apply the name and timestamp in the command to the directory block map to determine an entity block to which the command is directed to).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to incorporate the teachings of Prahlad, by the system of Chalakov to track whether a backup has been deleted or not.  One of ordinary skill in the art would have been motivated to make this modification in order to provide a cloud storage model for which digital data is stored in logical pools of storage hosted by a cloud storage provider.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Prahlad in view of Hedge in view of Amazon and in view of Sethumadhavan.
With respect to claim 19, Prahlad discloses a delete mask (dmask) bit indicating a valid or invalid e-mail message in a container for a backup operation, the Bid, and the Cid ([0182] timestamp indicating when the archive file was deleted).
Prahlad, Hedge, and Amazon does not disclose however Sethumadhavan discloses a data object comprising the last access timestamp ([0027] timestamp associated with a last update).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have incorporate the teachings of Prahlad, Hedge and Amazon with the system of Chalakov to determine the last update.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to provide a timestamp of the last update.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443